IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00374-CV

              IN RE MID-CENTURY INSURANCE COMPANY


                                 Original Proceeding



                                       ORDER

       Relator’s Petition for Writ of Mandamus and Motion for Emergency Relief were

filed on November 9, 2016. Relator’s Motion for Emergency Relief is granted. The trial

court’s order of October 27, 2016 is stayed until further order of this Court. Additionally,

the Court requests a response to the Petition for Writ of Mandamus from any party to

this proceeding. Any response is due within 21 days from the date of this order.


                                          PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 10, 2016